[Cite as State v. Schaade, 2022-Ohio-4050.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                               ASHTABULA COUNTY

STATE OF OHIO,                                   CASE NO. 2021-A-0037

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        - vs -                                   Court of Common Pleas

BRADLEY L. SCHAADE,
                                                 Trial Court No. 2020 CR 00368
                 Defendant-Appellant.


                                              OPINION

                                    Decided: November 14, 2022
                                        Judgment: Affirmed


Colleen M. O’Toole, Ashtabula County Prosecutor, and Jessica Fross, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

Gregory T. Stralka, 6509 Brecksville Road, P.O. Box 31776, Independence, OH 44131
(For Defendant-Appellant).


MARY JANE TRAPP, J.

        {¶1}     Appellant, Bradley L. Schaade (“Mr. Schaade”), appeals his conviction for

gross sexual imposition and his sentence of 60 months in prison following a jury trial in

the Ashtabula County Court of Common Pleas.

        {¶2}     Mr. Schaade asserts two assignments of error, contending that (1) he

received ineffective assistance of counsel when his trial counsel failed to call witnesses

who could contradict the victim’s testimony; and (2) the trial court’s imposition of the

maximum possible sentence is contrary to the statutory sentencing guidelines. After a

review of the record and pertinent law, we find as follows:
         {¶3}   (1) Mr. Schaade has not established a claim for ineffective assistance of

counsel. The decision to call a witness is within the province of trial tactics, and Mr.

Schaade has not shown that the outcome of the trial would have been different.

         {¶4}   (2) Mr. Schaade has not established that the trial court erred in imposing

his sentence. There is no basis to conclude that the trial court failed to consider R.C.

2929.11 and 2929.12.        To the extent Mr. Schaade is challenging the trial court’s

application of R.C. 2929.11 and 2929.12, we are not permitted to review his sentence in

that manner pursuant to binding precedent from the Supreme Court of Ohio.

         {¶5}   Thus, we affirm the judgment of the Ashtabula County Court of Common

Pleas.

                           Substantive and Procedural History

         {¶6}   In March 2019, A.M. was 12 years old and lived with her family in Rock

Creek. Mr. Schaade, who is A.M.’s uncle, lived in Ashtabula with his wife, Rebecca

Schaade (“Mrs. Schaade”), and their four daughters.

         {¶7}   During A.M.’s spring break from school, she stayed overnight at the

Schaade’s residence. According to A.M., she was sleeping in a bed with one of her

cousins when Mr. Schaade came into the room. He untucked her blankets and put his

hand on her thigh. Mr. Schaade was then startled by something happening outside and

ran out of the room.

         {¶8}   A.M. and her cousin got up to use the bathroom. Mr. and Mrs. Schaade

were standing in the hallway and asked if the girls were okay and if they had heard “the

yelling.” The girls replied they did not hear any yelling and went back to bed.



                                             2

Case No. 2021-A-0037
       {¶9}    When A.M. returned to bed, she tucked the blankets underneath her. Mr.

Schaade returned to the room and pulled the blankets off of her. He reached his hand

into her pants and started touching her vagina over her underwear. A.M. told him to stop,

and he covered her mouth with his arm. A.M. turned sideways so that Mr. Schaade could

no longer reach her. Mr. Schaade then squeezed her buttock and left the room.

       {¶10} When A.M. woke up the next morning, Mr. Schaade was making omelets

for breakfast, which he did not normally do. While A.M. was sitting at the table, Mr.

Schaade rubbed her back and said, “I like your bra. I wish your aunt would wear more

bras like that.”

       {¶11} Later that morning, Christopher McGuire (“Mr. McGuire”), who was the

fiancé of A.M.’s mother, picked her up from the Schaade’s residence and drove her home.

He described A.M.’s demeanor as “a little off.” A.M. eventually informed both her mother

and Mr. McGuire that Mr. Schaade had touched her inappropriately.

       {¶12} Michelle Brown (“Ms. Brown”) was the guidance counselor at A.M.’s school.

After spring break, she received information from a student who rode the bus with A.M.

that A.M. had been touched inappropriately. Ms. Brown spoke with A.M. and contacted

Children Services and law enforcement.

       {¶13} Patrolman Terrence Tulino (“Ptl. Tulino”) of the Ashtabula City Police

Department met with A.M. and her mother and prepared a report. Detective Anthony

Tulino (“Det. Tulino”) investigated the matter and interviewed Mr. Schaade.

       {¶14} Mr. Schaade denied touching A.M. inappropriately. He stated that on the

night in question, he had put on his jacket to smoke a cigarette. He heard a “thud” and

thought one of his daughters may have fallen out of bed. When he checked, he noticed

                                           3

Case No. 2021-A-0037
that A.M. was uncovered. He covered A.M. and left the room. When he went outside, he

observed a truck that he suspected had been stealing gas from his vehicle, so he went

inside to alert Mrs. Schaade about it. He then went back outside, walked to the end of

his driveway, and talked to one of his neighbors for about an hour.

        {¶15} The Ashtabula County Grand Jury indicted Mr. Schaade on one count of

gross sexual imposition, a third-degree felony, in violation of R.C. 2907.05(A)(4) and

2907.05(C)(2). Mr. Schade pleaded not guilty, and the matter was tried to a jury over two

days.

        {¶16} The state presented the testimony of A.M., Mr. McGuire, A.M.’s mother, Ms.

Brown, Ptl. Tulino, and Det. Tulino. As its sole exhibit, the state presented a video

recording of Det. Tulino’s interview with Mr. Schaade.         Mr. Schaade presented the

testimony of three of his neighbors and Mrs. Schaade, and he testified on his own behalf.

Following deliberations, the jury returned a guilty verdict.

        {¶17} The trial court subsequently held a sentencing hearing and sentenced Mr.

Schaade to 60 months in prison. The trial court filed judgment entries memorializing the

jury’s verdict and Mr. Schaade’s sentence.

        {¶18} Mr. Schaade appealed and presents the following two assignments of error:

        {¶19} “[1.] The appellant’s constitutional right to effective assistance of counsel

was violated when such counsel failed to call a critical witness who could contradict the

victim’s testimony.

        {¶20} “[2.] The appellant’s maximum sentence in this matter is contrary to the

guidelines in Ohio’s sentencing statutes.”



                                              4

Case No. 2021-A-0037
                            Ineffective Assistance of Counsel

       {¶21} In his first assignment of error, Mr. Schaade contends that he received

ineffective assistance of counsel when his trial counsel failed to call witnesses who could

contradict the victim’s testimony. According to Mr. Schaade, counsel should have called

“Children Services workers” to testify regarding A.M.’s statements and her propensity to

“make up stories.”

       {¶22} “A convicted defendant’s claim that counsel’s assistance was so defective

as to require reversal of a conviction * * * has two components. First, the defendant must

show that counsel’s performance was deficient. This requires showing that counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Strickland v. Washington, 466 U.S. 668, 687, 104

S.Ct. 2052, 80 L.E.2d 674 (1984). Specifically, “the defendant must show that counsel’s

representation fell below an objective standard of reasonableness * * * considering all the

circumstances.” Id. at 688.

       {¶23} “Second, the defendant must show that the deficient performance

prejudiced the defense. This requires showing that counsel’s errors were so serious as

to deprive the defendant of a fair trial, a trial whose result is reliable.” Id. at 687. In other

words, “[t]he defendant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694.

       {¶24} Mr. Schaade has not shown that his counsel’s performance was deficient.

“The decision to call a witness is within the province of counsel’s trial tactics.” State v.

                                               5

Case No. 2021-A-0037
Kovacic, 2012-Ohio-219, 969 N.E.2d 322, ¶ 46 (11th Dist.). As one court aptly explained,

“In the opinion of trial counsel it may be advantageous * * * not to use a witness who,

although helpful to the defendant in certain respects, could be made a harmful witness

on cross-examination.” O’Malley v. United States, 285 F.2d 733, 734 (6th Cir.1961).

Thus, “‘[d]ebatable strategic and tactical decisions will not form the basis for a claim of

ineffective assistance of counsel, even if there had been a better strategy available.’”

Kovacic at ¶ 46, quoting State v. Beesler, 11th Dist. Ashtabula No. 2002-A-0001, 2003-

Ohio-2815, ¶ 13.

       {¶25} In addition, Mr. Schaade has not shown a reasonable probability that the

outcome of the trial would have been different. “[W]ithout a showing of prejudice, a failure

to call a witness will not constitute ineffective assistance of counsel.” Id. at ¶ 51. Further,

“‘[s]peculation as to what additional evidence might have revealed is insufficient to

succeed on an ineffective assistance of counsel claim.’” Id., quoting State v. Pruiett, 9th

Dist. Summit No. 21889, 2004-Ohio-4321, ¶ 32.

       {¶26} Mr. Schaade has not identified the “Children Services workers” that his

counsel should have subpoenaed, nor has he explained what their actual testimony would

have been. Although Mr. Schaade contends “there was an indication” that A.M. was

prone to “making stuff up,” he cites the following exchange that occurred during defense

counsel’s cross-examination of A.M.’s mother:

       {¶27} “Q. Do you recall speaking to Children’s Services about this incident with

your daughter?

       {¶28} “* * *

       {¶29} “A. Yes, I did talk to Children Services.

                                              6

Case No. 2021-A-0037
      {¶30} “* * *

      {¶31} “Q. Do you recall telling Children Services that your daughter, [A.M.],

makes stuff up all the time?

      {¶32} “A. No, I do not recall that.

      {¶33} “Q. So, if a Children Services worker said they were told that, they would

not be truthful or you don’t remember?

      {¶34} “A. I do not remember saying that.”

      {¶35} Thus, the foregoing exchange involved a statement that A.M.’s mother

allegedly made to Children Services. It had nothing to do with A.M.’s statements to

Children Services or the agency’s assessment of her credibility or truthfulness.

      {¶36} Accordingly, Mr. Schaade has not established a claim for ineffective

assistance of counsel.

      {¶37} Mr. Schaade’s first assignment of error is without merit.

                                       Sentencing

      {¶38} In his second assignment of error, Mr. Schaade contends that his sentence

of 60 months in prison is contrary to the statutory sentencing guidelines.

      {¶39} The standard of review for felony sentences is governed by R.C.

2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231,

¶ 16. That provision states:

      {¶40} “The court hearing an appeal under division (A), (B), or (C) of this section

shall review the record, including the findings underlying the sentence or modification

given by the sentencing court.



                                            7

Case No. 2021-A-0037
       {¶41} “The appellate court may increase, reduce, or otherwise modify a sentence

that is appealed under this section or may vacate the sentence and remand the matter to

the sentencing court for resentencing. The appellate court’s standard of review is not

whether the sentencing court abused its discretion. The appellate court may take any

action authorized by this division if it clearly and convincingly finds either of the following:

       {¶42} “(a) That the record does not support the sentencing court’s findings under

division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or

division (I) of section 2929.20 of the Revised Code, whichever, if any, is relevant;

       {¶43} “(b) That the sentence is otherwise contrary to law.”

       {¶44} Mr. Schaade contends that the trial court failed to fully consider R.C.

2929.11 and 2929.12 in imposing his sentence.

       {¶45} R.C. 2929.11 and 2929.12 apply as a general judicial guide for every

sentencing. See State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, ¶

36. R.C. 2929.11(A) provides that the trial court “shall be guided by the overriding

purposes of felony sentencing,” which are “[1] to protect the public from future crime by

the offender and others, [2] to punish the offender, and [3] to promote the effective

rehabilitation of the offender using the minimum sanctions that the court determines

accomplish those purposes without imposing an unnecessary burden on state or local

government resources.” To “achieve those purposes,” the trial court “shall consider the

need for incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the public,

or both.” Id.



                                               8

Case No. 2021-A-0037
      {¶46} R.C. 2929.12(A) grants the sentencing court discretion to determine the

most effective way to comply with the purposes and principles of sentencing. Foster at ¶

37. In exercising that discretion, the court shall consider, along with any other relevant

factors, the seriousness factors in R.C. 2929.12(B) and (C) and the recidivism factors in

R.C. 2929.12(D) and (E). R.C. 2929.12(A).

      {¶47} However, R.C. 2929.11 and 2929.12 do not mandate judicial factfinding.

See Foster at ¶ 42. The trial court must merely consider the factors when imposing a

felony sentence. Id. Even a silent record raises the presumption that a trial court

considered the factors. State v. Stanley, 11th Dist. Trumbull No. 2020-T-0039, 2021-

Ohio-549, ¶ 9.

      {¶48} Here, the trial court expressly stated at the sentencing hearing and in its

judgment entry that it considered the principles and purposes of sentencing under R.C.

2929.11 and balanced the seriousness and recidivism factors in R.C. 2929.12. Thus,

there is no basis to conclude that the trial court failed to consider R.C. 2929.11 and

2929.12.

      {¶49} To the extent Mr. Schaade is challenging the trial court’s application of R.C.

2929.11 and 2929.12, we are not permitted to review his sentence in that manner. The

Supreme Court of Ohio has held that R.C. 2953.08(G)(2)(a) does not provide a basis for

an appellate court to modify or vacate a sentence based on the lack of support in the

record for the trial court’s findings under R.C. 2929.11 and 2929.12. State v. Jones, 163

Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 29. Moreover, the term “otherwise

contrary to law” in R.C. 2953.08(G)(2)(b) does not encompass an appellate court’s

conclusion that a sentence is not supported by the record under R.C. 2929.11 and

                                            9

Case No. 2021-A-0037
2929.12. Id. at ¶ 32. According to the court, “[n]othing in R.C. 2953.08(G)(2) permits an

appellate court to independently weigh the evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12.” Id. at ¶ 42.

      {¶50} Accordingly, Mr. Schaade has not established that the trial court erred in

imposing his sentence.

      {¶51} Mr. Schaade’s second assignment of error is without merit.

      {¶52} For the foregoing reasons, the judgment of the Ashtabula County Court of

Common Pleas is affirmed.



THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                           10

Case No. 2021-A-0037